Citation Nr: 0105976	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.

This matter arises from a February 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which, following a grant, by the 
Board, of service connection for a left ear hearing loss, 
assigned a noncompensable rating.  The case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.


FINDING OF FACT

The veteran has Level V hearing in his left ear commensurate 
with a noncompensable rating.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, 4.87, Diagnostic 
Code 6100 (effective prior to June 10, 1999); 38 C.F.R. §§ 
4.85, 4.86; DC 6100 (effective June 10, 1999 and thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the duty to 
assist the veteran has been met and that the record as it 
stands allows for an equitable determination of the veteran's 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A). 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).

Since the veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).   

The veteran underwent a VA audiometric examination in May 
1996.  Hearing ability in the left ear was:




HERTZ




500
1000
2000
3000
4000
Ave.
LEFT
65
60
60
60
75
64

Speech audiometry revealed speech recognition ability of 98 
percent for the left ear.  The diagnosis was normal hearing 
status through 4000 Hertz for the right ear, and moderate 
conductive hearing loss, left ear.  

In March 1999, the veteran underwent a VA audiometric 
examination.  Left ear hearing loss was measured as:




HERTZ




500
1000
2000
3000
4000
Ave.
LEFT
65
75
55
60
65
64

Speech audiometry revealed speech recognition ability of 96 
percent for the left ear.  The diagnosis was reported as: 
Normal hearing status through 4000 Hertz for the right ear, 
and moderately severe to severe primarily conductive hearing 
loss for the left ear.  Word recognition scores are described 
as excellent and are in agreement with the degree and 
configuration of the audiogram. 

The veteran appeared for a hearing in January 2000 and 
testified that he had difficulty with left ear hearing 
primarily in discriminating among multiple sounds at once.  
He reported that he could not always tell who was speaking in 
a group situation.  However, he also testified that he did 
not wear a hearing aid, although he knew that he was eligible 
for a hearing aid through the VA.  He reported that he would 
seek such assistance when the proper time came.

The Board notes that VA has changed the regulations 
pertaining to the evaluation of hearing loss after the 
veteran initiated his appeal.  These changes became effective 
June 10, 1999.  However, the RO reviewed the veteran's 
hearing loss under both the old and the new regulations and 
provided him with a supplemental statement of the case with 
an appropriate advisory.  Moreover, the pertinent regulations 
do not contain any substantive changes that affect this 
particular case, but add certain provisions that were already 
the practice of VA.  38 C.F.R. § 4.85 (2000).  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

Under the regulations in effect prior to June 10, 1999, the 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent are based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 to 6110 (2000).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.

These are assigned based on a combination of the percent of 
speech discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  38 
C.F.R. § 4.85 (2000).

The veteran submitted a private audiogram conducted in 
December 1993, which revealed a finding of mixed hearing loss 
and word recognition ability of 64 percent.  However, the 
results of this evaluation do not comport with VA schedular 
criteria and do not suffice to determine compensable 
disability.  The VA audiometric examination conducted in 
December 1996 revealed an average puretone threshold of 64 dB 
in the left ear with speech recognition ability of 98 percent 
in the left ear.  The January 1998 VA audiological 
examination revealed the essentially the same results with a 
61 dB average in the left ear and a 98 percent speech 
recognition score.  With the inclusion of the results of the 
March 1999 VA audiological examination, the Board finds that 
the audiometric findings of all three VA examinations 
correspond to Level V hearing in the left ear under Table 
VIA, in conjunction with 38 C.F.R. § 4.86.  This provision 
allows for evaluation under the table which provides the 
higher designation of impairment if all four specified 
frequencies are 55dB or more.  However, even with a Level V 
hearing, the veteran's non service-connected right ear 
hearing is normal and the finding of each of these 
examinations is commensurate with a noncompensable rating 
according to the schedular criteria.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 both prior to and after the June 1999 
regulatory changes. 

Accordingly, the Board concludes that entitlement to a 
compensable rating for left ear hearing loss is not warranted 
under either the old or new regulations, at any time since 
the 1995 effective date of service connection.  The Board has 
considered the veteran's argument that his hearing loss has 
increased.  However, the evidence clearly weighs against the 
assignment of a compensable evaluation in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. §§ 1155, Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

A compensable rating for left ear hearing loss is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 

